Citation Nr: 0510113	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-26 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Attorney


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 RO decision that granted, in part, 
service connection for PTSD and assigned thereto an initial 
disability rating of 70 percent, effective in July 2001.  The 
veteran filed a timely notice of disagreement with this 
decision in June 2002.  Thereafter, he perfected his appeal 
in September 2003, following the RO's issuance of a statement 
of the case in August 2003.

In June 2004, the Board issued a decision that, in pertinent 
part, denied an increased disability rating in excess of 70 
percent for the veteran's service-connected PTSD. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  In November 2004, the Secretary of Veterans 
Affairs (Secretary) and the veteran's representative 
submitted a joint motion to vacate that part of the Board's 
June 2004 decision that denied the veteran's claim, and 
remand the case back to the Board.  In November 2004, the 
Court granted the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The most recent VA psychiatric examination of record was 
conducted in 2001, and available post service medical 
treatment records for this condition stop in 2002.  In 
February 2005, the veteran's representative submitted medical 
treatment records from various facilities, along with a 
waiver of RO consideration of this evidence; however, a 
review of these records found that they were all dated in 
2002, and most were previously considered by the RO.  Under 
the circumstances of this case, the Board believes that the 
RO should schedule the veteran for an additional medical 
examination to ascertain the current severity of his PTSD.  
On remand, the RO should also attempt to obtain updated 
treatment records of the veteran.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran identify all VA 
and non-VA medical providers who have treated him 
for any psychiatric problems, including PTSD, since 
January 2001.   The RO should then obtain copies of 
the related medical records that are not already in 
the claims folder.

2.  Following completion of the above development, 
the veteran should be scheduled for a VA 
psychiatric examination to determine the current 
severity of his PTSD.  The claims folder should be 
made available to the examiner for review prior to 
the examination and all necessary testing should be 
accomplished.  The psychiatric examiner should 
provide accurate and fully descriptive assessments 
of all clinical findings resulting from the 
service-connected PTSD and address the presence or 
absence of the specific criteria set forth in VA's 
rating schedule for psychiatric disability.  The 
examiner should provide a full multi-axial 
evaluation to include the assignment of a numerical 
score on the Global Assessment of Functioning (GAF) 
scale.  The significance of the assigned numerical 
score should be explained, in light of all 
previously assigned scores.

3.  After assuring compliance with the notice and 
duty to assist provisions of the law, the RO should 
review the claim for an increase in the 70 percent 
initial disability rating for PTSD.  If the claim 
remains denied, the veteran and his representative 
should be provided with a supplemental statement of 
the case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




